         Case 1:19-cv-04132-KPF Document 74 Filed 12/20/19 Page 1 of 1




                                      December 20, 2019

Via Electronic Court Filing System
The Honorable Katherine Polk Failla
United States District Court
Southern District Of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    Cara Nasisi et al. v. Wellcare Health Plans, Inc.
              Case No. 1:19-cv-4132-KPF

Dear Judge Failla:

         Pursuant to this Court’s November 15, 2019 Order (ECF No. 73, ¶ 7), we are writing to
inform Your Honor that the Notice and Consent forms were initially mailed to collective action
members on December 20, 2019. Collective Action Members shall have until February 21, 2020
to file a Consent to Join form opting into the litigation.

                                                   Respectfully submitted,
                                                   /s/ Maureen A. Salas

                                                   Maureen A. Salas

cc: All Counsel of Record (via ECF)
